

GIGOPTIX, INC.
2008 EQUITY INCENTIVE PLAN


Form of Nonstatutory Stock Option


1.
Grant of Option.

 
This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by GigOptix, Inc., a Delaware corporation (the “Company”), on [________]
to [____________] (the "Participant") pursuant to the Company's 2008 Equity
Incentive Plan (as from time to time in effect, the "Plan").  Under this Stock
Option, the Participant may purchase, in whole or in part, on the terms herein
provided, a total of [___] shares of common stock of the Company (the "Shares")
at $[_____] per Share.  The latest date on which this Stock Option, or any part
thereof, may be exercised is [_________](the "Final Exercise Date").  The Stock
Option evidenced by this certificate is intended to be, and is hereby
designated, a nonstatutory option, that is, an option that does not qualify as
an incentive stock option as defined in section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the "Code").  Unless otherwise defined in
this Stock Option, the terms used in this Stock Option shall have the meaning
defined in the Plan.


This Stock Option is exercisable in the following cumulative installments prior
to the Final Exercise Date:


[_______] Shares on and after [___________________, 20__];
  an additional [_______] Shares on and after [___________________, 20__]; and
  an additional [_______] Shares on and after [___________________, 20__].


/etc./


Notwithstanding the foregoing, upon termination of the Participant's
relationship with the Company, any portion of this Stock Option that is not then
exercisable will promptly expire and the remainder of this Stock Option will
remain exercisable for three months; provided, that any portion of this Stock
Option held by the Participant immediately prior to the Participant's death, to
the extent then exercisable, will remain exercisable for one year following the
Participant's death; and further provided, that in no event shall any portion of
this Stock Option be exercisable after the Final Exercise Date.


2.
Exercise of Stock Option.

 
Each election to exercise this Stock Option shall be in writing in the form
attached hereto, signed by the Participant or the Participant's executor,
administrator, or legally appointed representative (in the event of the
Participant’s incapacity) or the person or persons to whom this Stock Option is
transferred by will or the applicable laws of descent and distribution
(collectively, the "Option Holder"), and received by the Company at its
principal office, accompanied by this certificate and payment in full as
provided in the Plan.  Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows:  (i) by delivery of cash or
check acceptable to the Administrator; (ii) through a broker-assisted exercise
program acceptable to the Administrator; (iii) at the discretion of the
Administrator on a case by case basis, by “cashless exercise” (as described in
question 9 of the “2008 Equity Incentive Plan – Plan Summary and Prospectus”);
or (iv) through any combination of the foregoing.  In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option.

 
-1-

--------------------------------------------------------------------------------

 



3.
Notice of Disposition.

 
The person exercising this Stock Option shall notify the Company when making any
disposition of the Shares acquired upon exercise of this Stock Option, whether
by sale, gift or otherwise.
 
4.
Restrictions on Transfer of Shares.

 
If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).




5.
Withholding; Agreement to Provide Security.

 
If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security.


6.
Nontransferability of Stock Option.

 
This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant's lifetime only by the Participant (or in the event of the
Participant's incapacity, the person or persons legally appointed to act on the
Participant's behalf).



 
-2-

--------------------------------------------------------------------------------

 

7.
Provisions of the Plan.

 
This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference.  A copy of the Plan as in effect on the date
of the grant of this Stock Option has been furnished to the Participant.  By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate.  All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.








IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.



 
GIGOPTIX, INC.
         
By _____________________________
 
   



Dated:  [_________________]











 
Acknowledged
          _______________________________  
    [Name of Participant]





Dated:  [_________________]

 
-3-

--------------------------------------------------------------------------------

 

EXERCISE OF STOCK OPTIONS
GIGOPTIX, INC.
 
IMAGE3 [img3.jpg]
 
* Limit orders and will remain outstanding until cancelled, or commencement of a
trading blackout, unless you specify when the limit order is verbally confirmed
with the selling broker that the limit order is good for that day only.

Notes:
For a Cashless Exercise or a Sell to Cover Exercise, this exercise form does not
constitute a sale order for shares of GigOptix, Inc. common stock.  You must
verbally your broker for any share sales, following submission of this form.
 
For a Cash Exercise, you must remit the full amount of the option cost
accompanied by a copy of this form.  For a Sell-to-Cover Exercise, where
expected gross proceeds on sale after broker’s commission are short of the
amount owed to GigOptix, you must remit payment for the option cost shortfall
immediately.  Payment of the option cost, shortfall and taxes, as applicable,
may be in the form of a check (or checks) payable to GigOptix, Inc. and sent to
GigOptix, Inc., 2400 Geng Road, Suite 100, Palo Alto, California
94303.  GigOptix will calculate any taxes due and relay that amount to you the
day following exercise.  A check for any taxes due must be received by GigOptix
within four business days of the exercise date.


To Whom It May Concern:


Pursuant to the terms of the GigOptix, Inc. 2008 Equity Incentive Plan, I hereby
elect to exercise the above stated number of shares of GigOptix, Inc. Common
Stock at the above stated option price(s) per share from the
non-qualified/incentive stock option(s) granted to me on the above stated
date(s).  Also, if indicated above, this notice reflects my request to sell the
above-designated number of shares.


I understand that my exercise date will be the date that this notice of exercise
is received, with approval if required, and that, if required, GigOptix has
received payment for the number of shares exercised.  I also understand that an
Exercise Notice received after 3:30 p.m. Eastern time may have an exercise date
of the following business day.  If applicable, GigOptix will advise of taxes due
on exercise of an option.



     
Signature of Optionee
 
Date


 
-4-

--------------------------------------------------------------------------------

 

Exercise of Stock Options
GigOptix, Inc.
 
IMAGE4 [img4.jpg]

Note A: GigOptix, Inc. is hereby authorized and instructed by me to deliver the
stock to be issued upon the exercise of my stock options(s) via [DWAC] to the
selling broker.  GigOptix, Inc. is acting as my agent and nominee for further
credit to my brokerage account.  This letter authorizing you to deliver the
stock pursuant to my stock option(s) exercise cannot be revoked or rescinded by
me under any circumstances, and as the transfer for the exercise price (plus any
applicable taxes) represents, in whole or in part, funds advanced by my broker,
I have granted the selling broker a security interest in the shares to be issued
pursuant to this exercise of my stock option(s), which security interest will
not be terminated even if the securities are delivered to me contrary to these
instructions.

 
-5-

--------------------------------------------------------------------------------

 
